Citation Nr: 9932244	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
residuals of a fracture of the right clavicle.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, including a 
heart condition, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987, and periods of active duty for training in the 
National Guard from April 1987 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in October 1997 and June 1998, 
in which the Jackson, Mississippi, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), denied the 
veteran's claims of entitlement to a rating greater than 10 
percent for residuals of a fracture of the right clavicle and 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of VA medical treatment.  The veteran subsequently 
perfected appeals of these decisions.

The Board notes that in its October 1997 decision, the RO 
originally addressed the veteran's claim of entitlement to 
service connection for a heart condition as a claim of 
entitlement on a direct basis as opposed to one pursuant to 
38 U.S.C.A. § 1151.  The veteran perfected an appeal of this 
decision maintaining that the heart condition was due to his 
VA dental treatment.  In June 1998 the RO issued a decision 
denying the veteran's originally intended 38 U.S.C.A. § 1151 
claim, and the claim has been categorized on appeal as an 
§ 1151 claim ever since this time.  Based on a review of the 
record, the Board finds that the veteran's claim was 
erroneously characterized as one of entitlement to service 
connection for a heart condition on a direct basis, and that 
the issue is properly identified on the first page of this 
decision and in the June 1998 decision. 

In a May 1998 statement the veteran raised claims of 
entitlement to an effective date prior to July 11, 1994, for 
the award of a compensable rating for his residuals of a 
fracture of the right clavicle, entitlement to service 
connection for hypertension, and entitlement to service 
connection for neck and knee disorders secondary to his 
service-connected residuals of a fracture of the right 
clavicle.  These issues have not been developed by the RO and 
are referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The appellant was treated at a VA medical facility for 
dental care, to include oral surgery, from April 1987 to June 
1988.

2.  The medical evidence of record indicates that the 
appellant has been diagnosed with mitral valve prolapse.

3.  There is no medical evidence or competent opinion of 
record linking the veteran's mitral valve prolapse to his VA 
dental treatment in 1987-88.

4.  An April 1998 VA medical opinion finds no relationship 
between the veteran's mitral valve prolapse and his dental 
treatment.  

5.  All relevant information necessary for an equitable 
disposition of the veteran's claim of entitlement to an 
increased rating for residuals of a fracture of the right 
clavicle has been developed.  

6.  The veteran's residuals of a fracture of the right 
clavicle are manifested by limitation of flexion to 80 
degrees on active motion due to pain; limitation of abduction 
to 80 degrees on active motion due to pain; full internal and 
external rotation, the former with complaints of pain; no 
atrophy of the deltoid, pectoral, trapezius, supraspinatus or 
infraspinatus; and good strength.

 
CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a heart condition as a result of VA 
dental treatment.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.358 (1999); Gardner v. Derwinski, 
1 Vet. App. 584 (1991).

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a heart condition as a result of VA dental treatment.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) has said that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) generally does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well-grounded, and the initial burden placed on the 
person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Lay assertions cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  In 1997, 38 U.S.C.A. § 1151 
was amended to again re-instate the negligence requirement 
removed by the Supreme Court in Gardner.  However, this 
amendment only governs claims filed after October 1, 1997, 
the date the amendment went into effect.  VA O.G.C. Prec. 40-
97 (Dec. 31, 1997).  Because the appellant's § 1151 claim was 
filed in August 1997, prior to the effective date of the 
amendment, his claim is properly adjudicated under the terms 
of Gardner and its progeny.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability, including a heart condition, claimed to be the 
result of Department of Veterans Affairs (VA) dental 
treatment is not well grounded.  Where a claim is not well 
grounded it is incomplete and no duty to assist attaches.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  However, where a claimant puts 
the VA on notice of the existence of evidence which would 
make the claim well grounded, the VA is obliged under 
38 U.S.C.A. § 5103(a) (West 1991), to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the situation 
in Robinette, the VA has informed the veteran that he should 
submit any identified evidence which may make his claim well-
grounded.  Specifically, at his February 1998 hearing the 
veteran was informed by the hearing officer that he needed to 
submit medical evidence relating his heart condition to the 
dental treatment he received at a VA medical facility, and 
that if any physicians had told him the two were related that 
he should obtain a statement from them and submit it.  
Accordingly, the VA has met its obligation under Robinette.

The veteran contends that his dental treatment at a VA 
medical facility in 1987-88 resulted in the development of 
his heart problems.  He testified at a hearing before the RO 
in February 1998 that he had no heart problems prior to his 
oral surgery, and that afterward he had headaches and was 
treated for hypertension and mitral valve prolapse by Dr. 
Leung in August 1991.  He also testified that he believes 
that his mitral valve prolapse was incurred during his oral 
surgery when bacteria was released into his system.  He 
supports his contentions with statements that various doctors 
have told him he had to inform his dentists about his heart 
problem and copies of medical treatises and articles 
discussing dental problems and heart disorders.  

A review of the medical evidence of record shows that the 
veteran was in fact provided dental treatment at a VA medical 
facility from April 1987 to June 1988, and that during this 
time he underwent oral surgery.  These treatment records make 
no mention of any treatment for a heart condition or 
complaints thereof.  The first treatment for heart complaints 
of record is in August 1991, by a Dr. Leung, who performed a 
cardiac catheterization, and concluded that the veteran had 
mitral valve prolapse.  There is no mention of the etiology 
of the veteran's heart disease in Dr. Leung's treatment 
records.  Additionally, private treatment records from March 
1995 to October 1997 show treatment for chest pain with a 
diagnosis of mild mitral valve prolapse, but no discussion of 
etiology or relation of this disorder to prior dental 
treatment.  Further, in April 1998 a VA examiner reviewed the 
veteran's claims file and determined that his mitral valve 
prolapse was not related to his VA dental treatment.

The terms of 38 C.F.R. § 3.358 (1999), the regulation 
implementing 38 U.S.C.A. § 1151, provide, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358 (1999).  
As noted, the veteran is seeking entitlement to compensation 
benefits for additional disability pursuant to 38 U.S.C.A. 
§ 1151 predicated on the contentions that it was the dental 
treatment rendered by VA physicians, that caused the 
appellant to develop a heart disorder.  While, "evidentiary 
assertions [by the veteran] must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In this case, the 
evidentiary assertions by the veteran, that his VA dental 
treatment caused or aggravated his heart disorder, are beyond 
his competence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication that the veteran has such knowledge or 
experience, and as discussed above, none of the medical 
evidence of record establishes the relationship which the 
veteran contends exists.  In fact, there is medical evidence 
of record from a VA physician which specifically negates a 
relationship between the veteran's VA dental treatment and 
his mitral valve prolapse.

Accordingly, absent competent evidence that the veteran's 
heart condition was caused by his VA dental treatment, his 
claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
including a heart condition, claimed to be the result of 
Department of Veterans Affairs (VA) dental treatment is not 
well grounded.  Based on these findings, the Board denies the 
claim.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a fracture of the right clavicle.

The veteran reports that he has severe pain in his right 
shoulder which during flare-ups prevents him from extending 
or lifting the arm at all and he contends that he has 
weakness on that side.  Initially, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  The Board accordingly finds that 
the VA has a duty to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a).  This duty involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The RO originally granted service connection for residuals of 
a fracture of the right clavicle in a March 1989 decision, 
assigning a noncompensable rating thereto, effective August 
14, 1988.  This evaluation was confirmed in February 1993 and 
September 1994 decisions.  In a May 1996 decision the RO 
awarded the veteran an increased rating for his residuals of 
a fracture of the right clavicle to 10 percent, effective 
July 11, 1994.  This evaluation was confirmed in a January 
1997 Board decision.  In October 1997 the RO again denied the 
veteran's claim of entitlement to a rating greater than 10 
percent for his residuals, and the veteran perfected an 
appeal thereto.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (1999) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a fracture of the right clavicle 
by application of the criteria set forth in Diagnostic Code 
5203.  Under this provision, a 10 percent rating is warranted 
for an impairment of the clavicle or scapula manifested by 
malunion or nonunion without loose movement, and a 20 percent 
rating for loose movement or dislocation.  Also applicable to 
the veteran's disability, is Diagnostic Code 5201 governing 
limitation of motion of the arm.  Under this code, a 20 
percent rating is applicable to limitation of motion at the 
shoulder level, a 30 percent rating for limitation of motion 
to midway between the side and shoulder level in the major 
arm, and a 40 percent rating for limitation of motion to 25 
degrees from the side on the major arm.  The veteran's right 
arm is his major arm, so these provisions are applicable to 
him.  Pursuant to 38 C.F.R. § 4.71 (1999), normal range of 
motion for the shoulder is zero to 180 degrees forward 
flexion with 90 degrees being shoulder level, zero to 180 
degrees abduction with 90 degrees being shoulder level, and 
zero to 90 degrees for external and internal rotation.

The other diagnostic codes addressing the evaluation of 
shoulder disabilities refer to impairment of the 
scapulohumeral joint and the humerus, Diagnostic Codes 5200 
(ankylosis of the scapulohumeral) and 5202 (impairment of the 
humerus).  There is no indication in the record that the 
veteran has any impairment of this joint; therefore, these 
provisions are not applicable to the veteran's claim.

The medical evidence of record includes treatment at a 
private medical clinic from June 1996 to July 1997.  In June 
1996 the records indicate that the veteran had pain and 
swelling in the right sternoclavicular joint with abduction 
of 70 degrees, internal rotation less than 20 degrees, and 
pain on full upward motion of the arms.  X-ray evidence 
revealed osteoarthritic changes at the sternoclavicular 
joint.  The treatment notes indicate that the veteran was 
provided medication and shots for intermittent flare-ups in 
his sternoclavicular joint.  In July 1997 the right shoulder 
is noted to be a minor problem.

In August 1997, the veteran was given a VA joints examination 
of his shoulder.  At this time, the veteran was able to 
abduct his arm from zero to 80 degrees actively and 
passively, and forward flexion of the arm was limited to 80 
degrees on active motion and 145 degrees on passive motion.  
He had full external rotation and full extension and internal 
rotation on the right with complaints of pain.  There was no 
atrophy of the deltoid, pectoral, trapezius, supraspinatus or 
infraspinatus, and the scapula "did not wing."  There was 
good strength in the shoulder girdle of the musculature.  The 
veteran was noted to be right handed.  X-ray evidence 
revealed a widening of the medial end of the clavicle with 
some sclerosis at the subchondral bone plate of the right 
clavicle at the sternoclavicular joint.  The examiner 
diagnosed traumatic arthritis of the sternoclavicular joint 
on the right secondary to dislocation.  He further noted some 
impairment of the shoulder girdle and sternoclavicular joint. 

Based on these findings, there is no indication of loose 
movement of the clavicle warranting an increase in evaluation 
under Diagnostic Code 5203; however, pain on motion in the 
veteran's shoulder during flare-ups limits his range of 
motion on abduction to 80 degrees instead of 180 degrees, and 
limits forward flexion to 80 degrees instead of 180 degrees.  
Accordingly, under Diagnostic Code 5201, the veteran's 
painful motion warrants an increase in his rating to 20 
percent disabling for limitation of motion to the shoulder 
level, but does not satisfy the requirements for a 30 percent 
or 40 percent rating because his motion exceeds either the 25 
or 45 degrees required under these codes.  Moreover, there is 
no indication of weakness or atrophy in the shoulder area 
warranting consideration of additional functional impairment.  
In fact, his most recent private treatment record indicated 
that his right shoulder was a minor problem.  Therefore, the 
Board finds that an increase to an evaluation of 20 percent 
disabling is appropriate, but not greater than 20 percent.



With regard to the veteran's identified arthritis of the 
right sternoclavicular joint, the Board notes that claimant's 
are entitled to a separate rating for functional loss or 
limitation of motion due to pain when there is clinical 
evidence of arthritis and if the evaluation of his or her 
service-connected disability is pursuant to Diagnostic Code 
5257, or another diagnostic code which does not involve 
consideration of limitation of motion.  See VA O.G.C. Prec. 
9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  
Pursuant to these memorandums, consideration of a compensable 
evaluation for painful motion due to the veteran's arthritis 
of the right shoulder is not warranted.  The veteran's 
disability is being evaluated under a Diagnostic Code  which 
considers limitation of motion, and his current evaluation 
includes consideration of his limitation of motion due to 
pain.  Consequently, because additional compensation under 
these memorandums would constitute pyramiding, the Board 
finds that no such additional compensation is warranted.  
38 C.F.R. § 4.16 (1999).

The Board also notes that under Diagnostic Code 5003, where 
there is x-ray evidence of degenerative arthritis of a major 
joint and compensation is not available under the limitation 
of motion codes, a 10 percent rating can be assigned for 
limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm or painful motion.  
However, the veteran is receiving compensation under the 
limitation of motion code for the shoulder, and thus, this 
provision is not applicable.

Preliminary review of the record reveals that the RO 
expressly considered and rejected referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

The claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
including a heart condition, claimed to be the result of 
Department of Veterans Affairs (VA) dental treatment is 
denied.

A 20 percent rating for residuals of a fracture of the right 
clavicle is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







